DETAILED ACTION
Applicants claim amendments filed 7/7/2020 are acknowledged and entered into the record.
Accordingly, Claims 39-57 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sahin et al. (US Patent 9,487,584) in view of Kuffer et al. (US Patent 7,635,472).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2).
The claims are drawn to a bispecific antibody binding CLDN6 and CD3, nucleic acids encoding said bispecific antibody and method of treating cancer comprising administering said bispecific antibody which binds to claudin (CLDN6) and CD3 comprising variable regions having SEQ ID NOs: recited in the instant claims.
Sahin et al. teach therapeutic methods of treating diseases associated with cells expressing Claudin-6 (CLDN6) comprising administering anti-CLDN6 antibodies as well as bispecific antibodies which bind to CLDN6 and CD3.  Sahin et al. disclose “bispecific and multispecific molecules that bind to both CLDN6 and to an Fc receptor or a T cell receptor, e.g. CD3”. Additionally, Sahin et al. teach “the bispecific and multispecific molecules of the invention comprise as a binding specificity at least one antibody, including, e.g., an Fab, Fab', F(ab').sub.2, Fv, or a single chain Fv” and “bivalent, bispecific antibodies in which the VH and VL domains are expressed on a single polypeptide chain, but using a linker that is too short to allow for pairing between the two domains on the same chain, thereby forcing the domains to pair with complementary domains of another chain and creating two antigen binding sites”. Sahin et al. teaches the specific claudin antibody VH and VL sequences (SEQ ID NOs: 20-29) binding CLDN6, but does not teach the specific CD3 binding VH/VL antibody sequences comprising the variable regions recited in the instant claims.  These deficiencies are made up for by Kuffer et al. 
Kuffer et al. teach anti-CD3 antibodies which recognize the CD3-epsilon chain.  Kuffer et al. teach “bispecific antibodies thus far available suffer from low T-cell cytotoxicity and the need of costimulatory agents in order to display satisfactory biological activity. The CD3 complex denotes an antigen that is expressed on T-cells as part of the multimolecular T-cell receptor complex”. See attached alignment to instantly claimed variable regions having SEQ ID NOs: 36 and 37.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and use the specific "CLDN6” antibody taught by Sahin et al. (A) and the anti-CD3 antibody taught by Kuffer et al. in a method of treating cancer by administering a bispecific antibody comprising the two. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teachings of Sahin et al. and Kuffer et al. because claudin, specifically claudin 6, is widely known in the prior art as an antigen localized to various tumors and a target for development of therapeutic antibodies and the strategy of using binding molecules which react with CD3 positive T-cells in order to improve the killing of the target tumor cells is also well known practice to one of ordinary skill in the art.  It would have been obvious to extend the teachings of Sahin et al. to make and use the specific CD3 antibodies taught by Kuffer et al. in a bispecific antibody format as taught by Sahin et al. for cancer treatment therapy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,717,780. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 50-57 and those of US Patent 10,717,780 are both drawn to method of treatment comprising administering the same bispecific antibody targeting CLDN6 and CD3.

Conclusion
Claims 39-57 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Meera Natarajan/Primary Examiner, Art Unit 1643